EXHIBIT 10.4

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made effective as of April 22, 2013
(“Effective Date”) between:

 

NSU Resources Inc

500 Gran Street

Sault Ste Marie, ON Canada

(“Licensor”)

 

and

 

Great Rock Development Corporation

500 Gran Street

Sault Ste Marie, ON Canada

(“Licensee”)

 

WHEREAS:

 

A.Licensor has developed a certain technology (the “Technology”) which includes
and/or incorporate the techniques, rights and other elements described more
fully in Schedule A and in the documents and instruments identified therein and
can be used to extract and purify rare earth metals from ores. In addition the
technology can be used to support mining operations with a reduced amount of
energy input.

  

B.Licensee wishes to license the use of the Technology for exploiting the
technology either through ore extraction from its own mines or act as purifier
for others or act as further Licensor to other parties (the “Use”) or a further
Licence agreement to third parties, and Licensor has agreed to license the
Technology for such Use, pursuant to the terms of this Agreement.

  

NOWTHEREFORE, for and in consideration of the foregoing and of the mutual
covenants and promises hereinafter contained, and in further consideration from
each Party to the other given, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree and understand as follows:

 

1.DEFINITIONS. In this Agreement, the following terms shall have the meanings
set out below:

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to control a Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise; and the term “controlled” and
“controlling” shall have a similar meaning;

 

“Business Day” means any day, from 9:00 a.m. to 5:00 p.m., which is not a
Saturday, Sunday or a statutory federal or provincial holiday in the Province of
Ontario;

 

“Confidential Information” means all data and information relating to the
business and management of either Party, including the Technology, trade
secrets, technology and accounting records to which access is obtained hereunder
by the other Party, and any materials provided by Licensor to Licensee;
provided, that Confidential Information shall not include any data or
information which:

(i)is or becomes publicly available through no fault of the other Party;

(ii)is already in the rightful possession of a Party prior to its receipt from
the other Party;

(iii)is already known to the receiving Party at the time of its disclosure to
the receiving Party by the disclosing Party, and is not the subject of an
obligation of confidence of any kind;

(iv)is rightfully obtained by the other Party from a third party;

(v)is disclosed with the written consent of the Party whose information it is;
or

(vi)is disclosed pursuant to court order or other legal compulsion;

 

“Laws” means all federal, provincial, territorial, municipal and local statues,
regulations and by-laws applicable to Licensor, Licensee, or the license, as the
case may be, regarding the use of the Technology, and all orders, notices,
rules, decisions, codes, guidelines, policies, directions, permits, approvals,
licenses and similar authorizations issued, rendered or imposed by any level of
government including any ministry, department or administrative or regulatory
agency or authority;

 

“Modifications” means any enhancements, changes, corrections, improvements,
translations, adaptations, revisions, developments, upgrades or updates to the
Technology; and “Modify” shall mean the creation of any of the foregoing;

 

“Parties” means both Licensor and Licensee and “Party” means either one of them
as the context requires;

 

“Person” includes an individual, sole proprietorship, corporation, limited
liability corporation, not-for-profit corporation, partnership, trust,
association, joint venture, unincorporated organization, the Crown or any agency
or instrumentality thereof and any other judicial entity recognized by law; and

 

“Technology” means the technology more fully described in Schedule A, including
any Modifications that Licensor may provide to Licensee.

 

Other capitalized terms used in this Agreement but not defined in this Section 1
shall have the meanings set forth elsewhere in this Agreement.

 

2.LICENSE. Subject to the terms of this Agreement, Licensor hereby licenses to
Licensee, for the use of Licensee, an irrevocable, non-transferable and
exclusive right to apply and exploit the Technology in connection with the Use,
either in Canada and elsewhere in the world, the foregoing being subject to the
terms and conditions set forth in this Agreement.

 

3.LICENSE RESTRICTIONS. Except as otherwise provided in section 2 above,
Licensee shall not:

 

(i)distribute, export, transmit, make Modifications to, transfer, adapt, loan,
rent, lease, assign, sub-license or make available to another Person, the
Technology, in any way, in whole or in part;

(ii)use the Technology unless the Use complies with applicable Laws;

(iii)allow the Use of the Technology by any third parties not authorized,
pursuant to the terms of this Agreement, to use the Technology; or

(iv)otherwise use the Technology except as authorized herein.

 

Licensee agrees to take all reasonable precautions to prevent third parties from
using the Technology in any way that would constitute a breach of this Agreement
including, without limitation, such precautions as Licensee would otherwise take
to protect its own proprietary software or information.

  

4.SUPPORT. Licensor will use commercially reasonable efforts to provide Licensee
ongoing support for the Technology, Licensee’s license and the Use during the
term of the Agreement, it being understood that if such support at any time
requires or is expected to require material amounts of time, attention and
resources from Licensor, then the parties will enter into a separate consulting
agreement governing the terms and conditions for such support and any additional
remuneration payable by Licensee to Licensor therefor.

  

5.PURCHASE PRICE AND ROYALTIES. In exchange for the Licensee, the Licencee shall
pay Licensor $1 and a continuous royalty of 5% of the net returns generated from
the use of the license provided the first $2000 of said royalty be paid with
20,000,000 common shares of BioCarbon Solutions International Inc.

  

6.LICENSOR’S LIMITED REPRESENTATIONS AND WARRANTIES. Licensor represents and
warrants:

 

(i)Licensor has the authority to enter into this Agreement, is the owner of the
Technology and has the right to grant all of the license rights herein;

(ii)all technology, know-how or other intellectual property that is owned or
controlled by Licensor and that is or could reasonably be expected to be
necessary or beneficial to operation and exploitation of the Technology in
connection with the Use has been included in the Technology; and

(iii)Licensor has not granted any rights or licenses to the whole or any part of
the Technology, or any other intellectual property or technology, that would
conflict with this Agreement.

 

7.OWNERSHIP. The Parties acknowledge and agree that as between the Parties,
Licensor shall be the owner of all intellectual property rights OF the
Technology, as well as all related Modifications, written materials, logos,
trademarks, trade names, copyright, patents, trade secret and moral rights,
registered or unregistered. No proprietary interests or title in or to the
intellectual property in the Technology or any Modifications is transferred to
Licensee by this Agreement. Licensor reserves all rights not expressly licensed
to Licensee under section 2.

  

8.INDEMNIFICATION.

 

(i)Licensee agrees that Licensor shall be indemnified from any and all third
party claims, damages, losses or expenses (including without limitation,
punitive damages, court costs, arbitration fees, penalties, fines, amounts paid
in settlement of claims, and reasonable legal fees) (hereinafter referred to as
the “Losses”) which Licensor or any of its respective officers or directors, may
become liable for as a result of, or in connection with, any third party claim
asserted against Licensee to the extent such claim is based upon a contention
that the Technology, or any portion thereof, used within the scope of this
Agreement infringes any patents, copyrights, trade secrets, trademarks or other
intellectual property rights of any third party; provided that Licensee has
notified Licensor in writing of such claim within ten (10) days of a responsible
officer of Licensee becoming aware of such claim.

 

(ii)Licensor agrees to indemnify Licensee from any and all Losses which Licensee
or any of its respective officers or directors may become liable for as a result
of, or in connection with, any third party claim asserted against Licensee to
the extent such claim is based upon a use or application of the Technology by
any party other than Licensee; provided that Licensee has notified Licensor in
writing of such claim within ten (10) days of a responsible officer of Licensee
becoming aware of such claim. Licensee agrees that Licensor has the right to
defend the foregoing claims; provided that if Licensee has notified Licensor in
writing of such claim and Licensor does not take reasonable actions to
vigorously defend such claims within ten (10) days of such notice, Licensee may
defend such actions in the place and stead of, and at the expense of, Licensor,
with Licensee being entitled to reimbursement of the costs reasonably incurred
in so doing and/or to deduct such costs from outstanding and/or future Royalty
payments.

 

(iii)Subject to paragraphs (i) and (ii) of this Section 8, Licensee agrees to
indemnify Licensor from any and all Losses which Licensor or any of its
respective officers or directors may become liable for as a result of, or in
connection with, any third party claim asserted against Licensor to the extent
such claim is based upon Licensee’s operation or exploitation of the Technology
within the Use, or Licensee’s use of the Technology in material breach of this
Agreement. Licensor agrees that Licensee has the right to defend the foregoing
claims; provided that if Licensor has notified Licensee in writing of such claim
and Licensee does not take reasonable actions to vigorously defend such claims
within ten (10) days of such notice, Licensor may defend such actions in the
place and stead of, and at the expense of, Licensee.

 

(iv)If the Technology or any portion thereof is held to constitute an
infringement of another Person’s rights, and use thereof is enjoined, Licensor
shall, at its election and expense, either:

 

a.procure the right to use the infringing element of the Technology; or

b.replace or modify the element of the Technology, so that the infringing
portion is no longer infringing and still performs the same function without any
material loss of functionality; and

c.make every reasonable effort to correct the situation with minimal effect upon
the operations of Licensee.

 



(v)Notwithstanding the foregoing, Licensor shall have no liability for any claim
of infringement based on Use of other than a current, unaltered release of the
Technology available from Licensor if such infringement would have been avoided
by the use of a current, unaltered release of the Technology.

 

9.CONFIDENTIALITY. Each of Licensor and Licensee shall use reasonable efforts
(and, in any event, efforts that are no less than the efforts used to protect
its own Confidential Information) to protect from disclosure such information
that is the Confidential Information of the other. Each of Licensor and Licensee
shall divulge such Confidential Information only to its employees or agents who
require access to it for the purposes of this Agreement or as otherwise provided
in this Agreement. Each of Licensor and Licensee (the “Indemnifying Party”)
agree to indemnify the other (the “Indemnified Party”) for all Losses incurred
by the Indemnified Party as a result of a failure of the Indemnifying Party to
comply with its obligations under this section 9; provided that the Indemnified
Party has given prompt notice of any such claim and, to the extent that a claim
may lie against a third party for the unauthorized disclosure of such
Confidential Information, the right to control and direct the investigation,
preparation, action and settlement of each such claim; and further provided that
the Indemnified Party reasonably co-operates with the Indemnifying Party in
connection with the foregoing and provides the Indemnifying Party with all
information in the Indemnified Party’s possession related to such claim and such
further assistance as reasonably requested by the Indemnifying Party.

  

10.LIMITATION OF LIABILITY. The limitation of liability provisions of this
Agreement reflect an informed voluntary allocation of the risks (known and
unknown) that may exist in connection with the licensing of the Technology
hereunder by Licensor, and such voluntary risk allocation represents a material
part of the Agreement reached between Licensor and Licensee.

 

(A)THE TECHNOLOGY IS NOT GUARANTEED AND IS PROVIDED “AS IS”, AND LICENSOR GIVES
NO OTHER REPRESENTATIONS, WARRANTIES OR CONDITIONS OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES AS TO UNINTERRUPTED OR ERROR
FREE OPERATION, MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE AND
THOSE ARISING BY STATUTE OR OTHERWISE, OR FROM A COURSE OF DEALING OR USAGE OF
TRADE.

 

(B)IN NO EVENT SHALL LICENSOR OR LICENSEE, OR THEIR RESPECTIVE AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS BE LIABLE TO THE
OTHER PARTY FOR ANY CLAIM FOR: (i) PUNITIVE, EXEMPLARY, OR AGGRAVATED DAMAGES,
(ii) DAMAGES FOR LOSS OF PROFITS OR REVENUE, FAILURE TO REALIZE EXPECTED SAVINGS
OR LOSS OF USE; (iii) INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES; (iv)
CONTRIBUTION, INDEMNITY OR SET-OFF IN RESPECT OF ANY CLAIMS AGAINST LICENSEE;
(v) ANY DAMAGES WHATSOEVER RELATING TO THIRD-PARTY PRODUCTS OR SERVICES; OR (vi)
ANY DAMAGES WHATSOEVER RELATING TO INTERRUPTION, DELAYS, ERRORS OR OMISSIONS.

 

11.TERM AND TERMINATION. The term of this Agreement shall be in perpetuity
provided that all royalties owed to the Licencee are current on the anniversary
of this Agreement unless terminated by Licensee in writing not less than thirty
(30) days prior to the expiration of the Initial Term or any Renewal Term (the
“Term”).

 

Either Party shall have the right on prior written notice to the other Party to
terminate this Agreement if:

 

(i)the other Party fails to pay an amount to the other when due hereunder and
such breach is not cured within thirty (30) days after written notice of such
breach is given to it by the other Party;

(ii)the other Party files a voluntary, or consents to an involuntary, petition
in bankruptcy or insolvency or petitions for reorganization under any bankruptcy
law (and such is not dismissed within ten (10) days);

(iii)there is an order, judgment or decree by a court of competent jurisdiction,
upon the application of a creditor, approving a petition seeking reorganization
or appointing a receiver, trustee or liquidator of all or a substantial part of
the other Party’s assets and such order, judgment or decree continues in effect
for a period of thirty (30) consecutive days; or

(iv)the other Party fails to perform any of the other material obligations set
forth in this Agreement and such default: (i) in the case of a default which is
remediable continues for a period of thirty (30) days after written notice of
such failure has been given by the non-defaulting Party; or (ii) in the case of
a non-remediable default, immediately upon notice.

 

Upon the termination or expiry of this Agreement, pursuant to its terms:

 

a)Licensee shall immediately deliver to Licensor any of Licensor’s Confidential
Information provided hereunder (including the Technology and Documentation) then
in its possession or control, if any, and shall deliver a certificate of an
officer of Licensee certifying the completeness of same;

b)Licensee shall refrain from further use of such Confidential Information; and

c)Licensee shall forthwith pay all sums owing to Licensor hereunder.

 

Nothing in this section 11 shall limit either Party’s rights or remedies
available at law, in equity or otherwise.

  

12.SURVIVAL. The applicable provisions of sections 6 through 11 shall survive
the expiry or termination of this Agreement.

  

13.FORCE MAJEURE. Dates and times by which any Party is required to render
performance under this Agreement shall be automatically postponed to the extent
and for the period that Licensor is prevented from meeting them by reason of any
cause beyond its reasonable control; provided that such Party notifies Licensee
of the commencement and nature of such cause and uses its reasonable efforts to
render performance in a timely manner.

  

14.ASSIGNMENT. Either Party may assign its rights and obligations under this
Agreement, in whole or in part, to another party subject to providing prior
written notice of such assignment to the other Party.

  

15.GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and federal laws of Canada
applicable therein. The Parties submit to the exclusive jurisdiction of the
courts of located in Toronto, Ontario.

  

16.AMENDMENTS AND WAIVERS. This Agreement may not be modified unless agreed to
in writing by both Parties. Any consent by a Party to, or waiver of a breach by
the other, whether express or implied, shall not constitute a consent to or
waiver of or excuse for any other different or subsequent breach unless such
waiver or consent is in writing and signed by the Party claimed to have waived
or consented. Except as otherwise provided herein, no term or provision hereof
shall be deemed waived and no breach excused.

  

17.SEVERABILITY. If any part of this Agreement is held to be unenforceable or
invalid, it will be severed from the rest of this Agreement, which shall
continue in full force and effect.

  

18.ENTIRE AGREEMENT. This Agreement and any schedules or other documents
referred to herein, constitutes the entire agreement between the Parties
relating to the licensing of the Technology and supersedes all prior written or
oral agreements, representations and other communications between the Parties,
and shall enure to the benefit of and be binding upon each of the Parties and
their respective successors and permitted assigns.

  

INWITNESS WHEREOF, the Parties by their duly authorized officers, have executed
this Agreement as of the Effective Date set out above.

 

 

NSU RESOURCES INC

 

 

 

 





Date:  April 29, 2013 NSU Resources   By /s/ Luc C. Duchesne     Per: Robert
Williams, Director
I have Authority to bind the company.

 



Date:  April 29, 2013 Great Rock Development Corporation   By /s/ Danny Wong    
Per: Danny Wong, President
I have Authority to bind the company.

 



 

Schedule A - Description of the Technology

 

A nine-step process whereby ore is extracted from the ground and submitted
purification stages for the purpose of increasing Rare Earth Oxides (REO):

 

THIS SECTION HAS BEEN REMOVED TO PREVENT DICLOSURE OF MATERIAL THAT WOULD
PREVENT THE LICENSOR TO SEEK PATENT PROTECTION.